Order filed February 3, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-01067-CV



 IN RE TEXAS LA FIESTA AUTO SALES, LLC AND PATRICIA TUBBS,
                          Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-23318

                                     ORDER

      On November 27, 2013, relators Texas La Fiesta Auto Sales, LLC and
Patricia Tubbs filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this Court
to compel the Honorable Mike Miller, presiding judge of the 11th District Court of
Harris County, to vacate a ruling compelling the parties to arbitration under a
provision of a disputed employment contract.
       On December 10, 2013, relators filed a motion with this Court to stay the
arbitration proceedings in the underlying litigation pending a decision on the
petition for writ of mandamus. See Tex. R. App. P. 52.10. This Court denied the
motion to stay on December 12, 2013. Relators filed a motion for rehearing with
this Court on December 19, 2013. This Court denied the motion for rehearing on
December 30, 2013. The petition for writ of mandamus remains pending before
this Court.

       In their motion for rehearing on the denial of the motion to stay, relators
stated that the final arbitration hearing was scheduled to occur on January 2, 2014.
Therefore, this Court ORDERS relators to advise this Court on or before
February 17, 2014, as to the status of the arbitration proceedings in the underlying
litigation.



                                  PER CURIAM

Panel Consists of Chief Justice Frost and Justices Boyce and Jamison.




                                         2